Citation Nr: 0533382	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of a left knee injury, to include laceration scar.

2.  Entitlement to a compensable rating for service-connected 
residuals of a right knee injury, to include laceration scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to February 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury, to include laceration scar, are manifested by full 
active and passive range of motion, no instability, and no 
arthritis, and a nontender, nonadherent, freely movable, 
well-healed scar.

2.  The veteran's service-connected residuals of a left knee 
injury, to include laceration scar, are manifested by 
patellofemoral pain and crepitus, but with full active and 
passive range of motion, no instability, and no arthritis, 
and nontender, nonadherent, freely movable, well-healed 
scars.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right knee injury, to include laceration scar, have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

2.  The criteria for a compensable rating for residuals of a 
left knee injury, to include laceration scar, have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, subsequent to a Board remand 
directive, VA notified the veteran by a letter dated in May 
2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in July 2001 and 
December 2004.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On a procedural note, the Board recognizes that the veteran 
was involved in an inservice motor vehicle accident in 1982.  
Service connection was originally granted, and noncompensable 
evaluations assigned, in August 1988, for residuals, 
lacerations, left knee, and residuals, lacerations, right 
knee.  In July 2001, a VA joints examination was conducted.  
The veteran reported stiffness, locking, and pain after 
sitting or standing for a long period of time, and pain and 
weakness after walking up stairs.  He also reported a 
grinding sensation in his knees during the morning hours.  He 
reported flareups three or four times per week.  However, he 
only took Naprosyn for pain, and did not use any assistive 
devices to ambulate, had not undergone any surgery since the 
accident occurred, had not been seen by an orthopedist since 
1995, did not experience any paraesthesias, and did not feel 
that there were any limitations to his daily living 
activities, other than those previously mentioned, due to his 
knee symptomatology.  

Physical examination revealed that the veteran walked without 
any limping and used no assistive devices.  On the left knee, 
there was no swelling, effusion, increase in warmth or 
redness, or bony deformity such as genu recurvatum.  However, 
there was moderate crepitus of the patellofemoral joint on 
flexion and extension.  The examiner noted an 8 centimeter 
long, 2 centimeter wide scar, on the medial aspect of the 
patella, and an 8 centimeter long, 1 centimeter wide scar, 
parallel to the first, both of which were well-healed, with 
no hypertrophy or keloid formation, and not tender to 
palpation.  There was full muscle strength on knee extension 
and flexion.  Range of motion was from 5 degrees to 160 
degrees extension to flexion.  The veteran was able to squat 
to 160 degrees with no limitation.  There was no tenderness 
to palpation of the internal knee joint.  McMurray's and 
anterior and posterior drawer tests were all negative.  There 
was no laxity on the medial and lateral collateral ligaments, 
the neurological examination was within normal limits, and 
there was no muscle atrophy.  

On the right knee, there was no swelling, redness, or 
increase in warmth.  There was slight crepitus on flexion and 
extension of the patellofemoral joint.  On the right knee 
there was a scar approximately 4 centimeters long by 2 
millimeters wide, on the exterior aspect of the patella.  The 
scar was nontender and flat, with no hypertrophy or keloid 
formation, and was nontender to palpation.  There was also a 
dime-size, round scar that was nontender, flat, with no 
hypertrophy.  The range of motion for the right knee from 
flexion to extension was from 5 degrees to 160 degrees.  No 
effusion was noted.  The entire knee joint was nontender to 
palpation, and there was no lateral deviation of the patella 
on extension of the knee.  Patellofemoral extensor mechanism 
was stable and intact.  McMurray's test and Lachman's tests 
were negative.  There was no excessive laxity of the medial 
and lateral collateral ligaments.  There was full muscle 
strength, no neurological deficits, and no muscle atrophy.  
Accompanying x-rays found no evidence of fracture, 
dislocation, or other bone or joint pathology.  The diagnosis 
was normal exam, and plain films, for the bilateral knees.

VA medical center treatment records from November 2001 to 
September 2004 noted that the veteran reported chronic 
bilateral knee pain and stiffness which increased with 
extensive walking and climbing stairs.  Specifically, a June 
2002 right knee magnetic resonance imaging (MRI) found a 
chronic tear in the collateral ligament of the fibula, and a 
lateral meniscal cyst with vertical tear in the peripheral 
portion of the posterior horn with lateral meniscus.  
However, a June 2002 right knee x-ray had all normal 
findings.  Other June 2002 treatment records noted decreased 
range of motion in the knees, and a ligamentous strain in the 
right knee due to compensation for left knee pain.  In July 
2002, the veteran was issued a right knee brace, and 
scheduled for a "scope" of the right knee to repair a 
meniscal tear; however, the record reflects that this surgery 
was not completed because the veteran entered a VA inpatient 
treatment program for an unrelated medical issue.  In October 
2002, an orthopedic consultation found that the veteran 
experienced right knee swelling, weakness, locking, and 
popping, when exercising.  In August 2004, physical 
examination found early osteoarthritis of the knee, with 
crepitus, but stable.  

In December 2004, a VA joints examination was conducted.  The 
veteran reported bilateral knee pain at a level of 3/10 in 
the right knee, and 4/10 in the left knee, with flareups 
reaching 7/10 in the right knee, and 8/10 in the left knee.  
He noted that the pain increased with extended walking, 
sitting, or standing, and that walking up stairs gave a 
sensation of weakness.  However, the examiner noted that the 
veteran's history did not suggest that there was a limitation 
of motion due to the veteran's reported pain and weakness.  
The examiner also stated that he did not agree with the June 
2002 MRI that found a chronic tear of the fibular collateral 
ligament and a peripheral vertical tear of the lateral 
meniscus.  

Physical examination revealed normal posture and a normal 
gait.  The veteran was able to squat to 130 degrees 
bilaterally, but experienced left knee pain in doing so.  
Active and passive range of motion was from 0 degrees 
extension to 135 degrees flexion in the right knee, and from 
0 degrees extension to 140 degrees flexion in the left knee, 
both without pain.  There was moderate patellofemoral 
crepitus in the left knee but not in the right knee.  There 
were 4 scars on the left knee and 1 scar on the right knee, 
all of which were freely movable, nontender, and nonadherent.  
There was no soft tissue thickening, no joint effusion, or 
tenderness on palpation in either knee.  Sensation was 
intact, and patellar alignment and tracking were normal 
bilaterally, with negative apprehension signs.  Lachman's 
test, pivot shift, and anterior and posterior drawer signs 
were all negative bilaterally, and there was full strength 
bilaterally.  There was no varus or valgus laxity 
bilaterally.  Accompanying x-rays found spurs at the superior 
and inferior surfaces of the patella at the points of 
attachment of quadriceps tendon and patella tendon 
respectively, bilaterally.  There was no narrowing of the 
tibiofemoral joints.  The diagnoses were lacerations left and 
right knees, and bilateral knee arthralgia.  

The examiner opined that the current physical examination he 
conducted was inconsistent with the previous findings for the 
right knee of laxity of the fibular or collateral ligament, 
and of a meniscus tear.  He concluded that the veteran's 
current right knee symptoms were not related to the 
laceration sustained in the military.  However, the examiner 
noted that the veteran's left knee crepitus at the 
patellofemoral joint was compatible with patellofemoral pain, 
and that it was at least as likely as not that the impact of 
the inservice motor vehicle accident was capable of producing 
injury to the articular cartilage of the patellofemoral 
joint.  However, the examiner stated that the veteran's x-
rays contain no findings to suggest osteoarthritis, and that 
his scars did not contribute to any functional limitation or 
symptoms.  He concluded that while the veteran's left knee 
findings were at least as likely as not to be related to the 
motor vehicle accident and injury to the patellofemoral 
joint, there were no similar findings with reference to the 
right knee.

The veteran filed his claims for increased evaluations in 
January 2001.  The current rating schedule for evaluating 
skin disabilities became effective in August 2002.  The Board 
has considered rating the veteran's service-connected knee 
disabilities under the Schedule in effect between January 
2001 and August 2002.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The veteran's 
service-connected knee disabilities were each rated as 
noncompensable under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  This rating contemplates scars, 
and is evaluated according to limitation of function of the 
affected part.  Diagnostic Code 7805, between January 2001 
and August 2002, allowed a noncompensable evaluation for 
presence of a scar that was incurred in service, but no 
limitation of function of the affected part was shown.  The 
January 2001 VA examination resulted in all normal findings, 
including full strength bilaterally, full range of motion to 
extension and flexion, with no instability or tenderness.  As 
no limitation of motion has been shown as due to the 
respective scars, a compensable evaluation under the old 
criteria for Diagnostic Code 7805 is not warranted for either 
of the veteran's service-connected knee disabilities.   

Under the revised Schedule, the veteran's service-connected 
knee disabilities are rated as noncompensable under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  
This rating contemplates scars, and is evaluated according to 
limitation of function of the affected part.  A 
noncompensable evaluation is assigned for presence of a scar 
that was incurred in service, but no limitation of function 
of the affected part was shown.  The December 2004 VA 
examination specifically stated that there was no limitation 
of function so far as the veteran's activities of daily 
living considering the veteran's symptoms as provided, other 
than increased pain in the left knee with repetitive 
squatting.  However, the examiner continued to conclude that 
the veteran's knee scars in and of themselves did not 
contribute to functional limitation or symptoms.  As no 
limitation of motion has been shown as due to the respective 
scars, a compensable evaluation under the revised criteria 
for Diagnostic Code 7805 is not warranted for either of the 
veteran's service-connected knee disabilities.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has considered other diagnostic codes pertaining to 
the skin.  Diagnostic Code 7800 cannot be applied in the 
instant case because the veteran's scars are not on the head, 
face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).  Likewise, the veteran's scars do not cause 
limitation of motion, are not measured to exceed 6 square 
inches, are not associated with underlying soft tissue 
damage, and are not unstable.  Therefore, Diagnostic Codes 
7801, 7802, and 7803 are inapplicable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803 (2005).  Additionally, it 
has not been shown that the scars, specifically, on either 
the right or left knee are painful to palpation, so the 
application of Diagnostic Code 7804 is also inappropriate.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

The Board has also considered diagnostic codes pertaining to 
the knees.  In this case, Diagnostic Code 5256 does not apply 
because no anklyosis of either knee has been found on 
examination.  38 C.F.R. § 4.71, Diagnostic Code 5256 (2005).  
Diagnostic Code 5257 does not apply because instability of 
the knee has not been shown, and the VA examiner, in December 
2004, specifically ruled out arthritis upon the completion 
and review of left and right knee x-rays.  38 C.F.R. § 4.71, 
Diagnostic Code 5257 (2005).  Also during that examination, 
physical examination resulted in evidence of full extension 
and flexion of both legs.  As such, neither Diagnostic Code 
5260, for limitation of flexion of the leg, nor Diagnostic 
Code 5261, for limitation of extension of the leg, applies in 
this case.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261 
(2005).  Finally, as neither impairment of the tibia and 
fibula, or genu recurvatum, have been shown, Diagnostic Codes 
5262 and 5263, respectively, are also inapplicable.  
38 C.F.R. § 4.71, Diagnostic Codes 5262, 5263 (2005).  

The veteran's service-connected knee disabilities could also 
be evaluated under Diagnostic Codes 5258 or 5259, if the 
evidence showed semilunar cartilage, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint, or removal of same.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5259 (2005).  The VA examiner, in December 2004, 
noted that the veteran's inservice injury likely injured to 
the patellofemoral cartilage in his left knee.  However, 
there is no evidence that the cartilage was dislocated, that 
there were frequent episodes of locking or effusion into the 
joint, or that the cartilage was removed.  Accordingly, 
Diagnostic Codes 5258 and 5259 do not apply.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (2005) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  Factors involved in evaluating, and 
rating, disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. 
§ 4.45.  These factors do not specifically relate to muscle 
or nerve injuries independently of each other, but rather, 
refer to overall factors that must be considered when rating 
the veteran's joint injuries.  DeLuca, 8 Vet. App. at 206-07.

The medical evidence shows that the veteran does not 
experience functional loss due to either of his service-
connected knee disabilities.  The VA examiner found, in 
December 2004, that the veteran's scars, independently, did 
not contribute to any functional limitation or symptoms.  The 
examiner also noted that there were "no specific functional 
limitations in so far as the veteran's activities of daily 
living considering the veteran's symptoms as provided, other 
than increased pain with repetitive squatting."  Although 
the Board is required to consider the effect of pain when 
making a rating determination, the pain that the veteran 
reported to the examiner does not equate with functional 
loss.  As such, this pain does not rise to the level to 
warrant an increased evaluation in excess of that currently 
assigned under the Schedule.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  It is important to emphasize that the 
Schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has also considered the issue of whether the 
veteran's service-connected knee disabilities present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected condition 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor do they warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A compensable evaluation is provided for certain 
manifestations of a service-connected disability, but the 
medical evidence reflects that those manifestations are not 
present in this case.  The December 2004 VA examination noted 
that the veteran was employed in a factory, packing machine 
parts for shipping.  Although the veteran reported that he 
was put on a "light duty" for one and one-half months, 
approximately four months prior to the December 2004 VA 
examination, after that time he returned to normal work 
activities, and there is no evidence that he has lost any 
time or been put on "light duty" again since that time.  
Further, although it was suggested to him, the veteran has 
never undergone arthroscopic or other knee surgery, or been 
otherwise hospitalized, for the symptoms of his service-
connected knee injuries.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  As such, the RO's decision not to refer this issue 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service was correct.  

Accordingly, compensable evaluations for residuals of a right 
knee injury, to include laceration scar, and for residuals of 
a left knee injury, to include laceration scar, are not 
warranted.  In reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable evaluation for residuals of a right knee 
injury, to include laceration scar, is denied.

A compensable evaluation for residuals of a left knee injury, 
to include laceration scar, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


